The Chancellor
ordered, that a feigned issue be formed, in the Supreme Court; and that the same be tried (&c.), to inquire, determine, and inform this Court by the verdict of the said jury — First, Whether the-said deed (describing it) is a valid deed, or whether the same was , obtained from Isaac Staats by fraud, covin or misrepresentation. Second, Whether the said promissory note and warrant of attorney (describing them) were for a valuable consideration; and whether the said sum of $1,655 was in good faith due from the said Staats to the said Freeman ; and ordered, further, that copies of the bill, answer, depositions and exhibits read on" the hearing of the cause in the Court of Chancery may be read and received in evidence on the trial before the said Circuit Court and jury; and ordered, further, at the instance of the counsel of the respective parties, that a certain paper writing, on file in the Chancery Clerk’s office, marked Exhibit A, which purports to contain the testimony of the witnesses taken in the trial of an action of ejectment at the Somerset Circuit, in November term, 1845, between John Den, ex-dem. Isaac Staats, plaintiff, and the said Reuben H. Freeman, defendant, or a certified copy thereof may be read in evidence in the said trial so to be had, and that the said evidence may be read as original or rebutting testimony; and ordered, further, at the like instance, that no new witness or witnesses be produced and sworn on the said trial, unless ten days notice in writing be given of such intention and of the name and names of such witness and witnesses, and of their respective places of abode.
And the Chancellor reserved all further and other directions until the issue be tried and the postea returned.
By the assent, and at the instance of both parties, a special jury was struck, before his Honor James S. Nevius, a Justice of the Supreme Court, for the trial of the said feigned issue ; and, *884•■at the November term, 1850, of the Somerset Circuit, the same -was tried, before the said Justice and such jury, and the said Jury, by their verdict, found, that the said deed was and is invalid ; and that the said Isaac Staats, at the time of the making and executing the same, was incapable of conveying, or assenting ■to any conveyance, by reason of extreme intoxication, and that the said deed was obtained from the said Isaac by fraud, covin and misrepresentation; and that the said promissory note and warrant of attorney to confess judgment thereon were obtained by the said Reuben H. Freeman from the said Isaaac Staats by fraud, covin and misrepresentation ■; and that the said sum of #1,655 was not in good faith due or owing from the said Staats to the sairl Freeman, nor was any part thereof.
The feigned issue was tried on the same evidence that was taken in the Court of Chancery and sent down to be used on the trial, and none other.
At the June term, 1851, of the Court of Chancery, an application was made to that Court for a rule to show cause why the verdict should not be set aside on the ground that it was against •the evidence. And the Chancellor, after argument, refused the -rule.
And, on the 4th February, -1852, after argument, a decree was .signed by the Chancellor, by which it was decreed, that the said •deed was and is void; and that the said Freeman do, on the service of a copy of the decree, deliver up the same to the said Staats to be cancelled ; and that the said Freeman do, also, deliver up to the said Staats the possession of the premises ; and that the said Freeman and his wife- re-convey the premises to the said Staats, free and clear (&e.); and that the said note and ' warrant of attorney and the judgment entered up thereon, are, and were from the time of the entry thereof, null and void ; and that the said Freeman do, on service of a copy of the decree, execute .to the complainant a release of the said judgment, that the same may be marked satisfied on the record. And a reference to a Master was ordered, to take and state an account (&e)..
An appeal from this decree was taken to this Court.
Leupp and P. D. Vroom for the appellants.
J. S. Green and J. W. Scott for the respondent.
The decree of the Chancellor was, unanimously, reversed.
Decree reversed.